COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Expunction

Appellate case number:      01-17-00021-CV

Trial court case number:    16-DCV-235247

Trial court:                268th District Court of Fort Bend County

        On January 9, 2017, this Court received the letter of assignment from the district
clerk attaching a copy of the notice of appeal, filed on January 5, 2017, by the pro se
appellant, L.M.R., from the final judgment/court’s order denying appellant’s petition for
expunction, signed on December 16, 2016. See TEX. R. APP. 26.1; TEX. CODE CRIM.
PROC. ANN. art. 55.01(a) (West Supp. 2016). Also on January 9, 2017, the Clerk of this
Court sent a “General Information” sheet stating that, among other things, because no
post-judgment motion was filed, the appellate records are due to be filed in this Court by
February 14, 2017. See TEX. R. APP. P. 35.1.
        On January 10, 2017, the Clerk of this Court docketed the pro se appellant’s
motion entitled, “Notice of Appeal and Motion to Reverse Final Judgment By Granting
Petition and Order for Expunction, which contains legal arguments. However, “although
the expunction statute is located in the Texas Code of Criminal Procedure, an expunction
proceeding is civil rather than criminal in nature.” In re Expunction, 465 S.W.2d 283,
286 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (op. on reh’rg) (citations omitted).
Thus, because expunction appeals are civil proceedings, to perfect a notice of appeal, it
only should contain the items required under Rule 25.1, as appellant’s notice of appeal
did. See TEX. R. APP. P. 25.1(d). The Clerk of this Court will set appellant’s briefing
deadline after the records have been filed in this Court. See id. 38.6(a) (providing date to
file appellant’s brief is 30 days after later of date clerk’s or reporter’s record was filed).
        Accordingly, appellant’s motion is DENIED without prejudice because the legal
arguments, and any others, should be raised only in appellant’s brief, with appropriate
citations to authorities and to the records. See TEX. R. APP. P. 38.1(i).

      It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                  Acting individually
Date: January 19, 2017